DETAILED ACTION
The following is a non-final office action in response to applicant’s amendment filed on 03/25/2021 for response of the office action mailed on 12/28/2020. Claim 9 was previously cancelled. Claims 10-13 were previously added.  Therefore, claims 1-8 and 10-13 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114 (2nd RCE)

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/25/2021 has been entered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6 and  10-11  are rejected under 35 U.S.C. 103 as being unpatentable over Youn et al (2019/0021043), Youn1043 hereinafter,   in view of Kuge et al. (2019/0159117), Kuge9117 hereinafter.


Re. claim 1, Youn1043 teaches a communication device (Fig. 14, 10) for handling mobility from a long-term evolution (LTE) network to a fifth generation (5G) network (Fig.10-12 & ¶0196 -In case the data usage of the UE being connected to the eLTE RAT increases, the control plane function may change the base station to the 5G RAT that can provide a relatively faster communication speed), comprising: a storage device (Fig. 14, 12); and a processing circuit (Fig. 14, 11), coupled to the storage device, wherein the storage device 10stores, and the processing circuit is configured to execute instructions of (¶0244): transmitting a first LTE Non-Access Stratum (NAS) message to the LTE network (Fig. 7 & ¶0062 - UE 10 transmits an Attach Request message to the MME 51 (S103).  The Attach Request message may include a PDN Connectivity Request message. ¶0109 - The method may comprise determining a type indicating a service type or an operation type that is to be provided, based on the information on the network slices and capability information of the base station, inserting the information on the determined type into an Attach Request message and transmitting the message to the base station.. Fig. 10 & ¶0189 - The UE 10 transmits an Attach Request message to Base Station 2 20b (S305).  The Attach Request message may include a determined UE type and information on the service that is being used. ¶0190 - Base Station 2 20b selects a network slice that is adequate for the UE 10 based on the type of the UE and the information on the service that is currently being used (S307).  Then, Base Station 2 20b delivers the Attach Request message, which is received from the UE 10, to a control plane (CP) function 80 controlling the selected network slice (S309). It is crystal from the aforesaid sections as disclosed by Youn1043,   Attach Request message contains network slice information, contrary to applicant’s remarks at least in page 8 of remarks as submitted on 03/25/2021. Also, as per instant application at least in ¶0061-¶0062,  Attach Request message / PDN Connectivity Request message is a first LTE NAS message); and  15transmitting a message to the 5G network, after determining to communicate with the 5G network instead of the LTE network, wherein the message comprises the slice information (¶0196 - In case the data usage of the UE being connected to the eLTE RAT increases, the control plane function may change the base station to the 5G RAT that can provide a relatively faster communication speed. Fig.11 & ¶0207 - Based on the received information, the UE 10 determines 10 determines whether or not a handover (HO) can be carried out to Base Station 3 20c that is connected to the network slice being adequate for the service, which the UE 10 wishes to be provided with (S403).  In case the handover can be performed to Base Station 3 20c, the UE 10 transmits an indicator, which notifies that the handover can be carried out, to the control plane function 80 after passing through Base Station to 20b (S405).  Herein, the indicator may include information on the network slices that are adequate for the service, which the UE 10 wishes to be provided with, or information on the searched (or discovered) base station. Also, see ¶0189 - ¶0190).

    PNG
    media_image2.png
    592
    1027
    media_image2.png
    Greyscale

Yet, Youn1043 does not expressly teach receiving a second LTE NAS message in response to the first LTE NAS message, from the LTE network, wherein the second LTE NAS message includes slice information; wherein the message is a Service Request message, a radio resource control (RRC) message of a RRC connection establishment procedure or a RRC message of a RRC connection resume procedure.
However, in the analogous art, Kuge9117 explicitly discloses  receiving a second LTE NAS message in response to the first LTE NAS message, from the LTE network, wherein the second LTE NAS message includes slice information; (Fig.3, 4B,5B, Fig.7-14 & ¶0011 - starting an attach procedure by transmitting an attach request message (As per instant application at least in ¶0062,  attach request message is a first LTE NAS message)  to a base station apparatus; receiving an attach accept message (As per instant application at least in ¶0062, attach accept message is a second LTE NAS message) including at least first identification information and/or second identification information ….the first identification information being information configured to indicate a network slice type for which a connection of the terminal apparatus is approved, the second identification information being information configured to identify a network slice for which a connection of the terminal apparatus is approved. Fig. 13 & ¶0440 - UE_A 10 transmits the PDN connectivity Request message (As per instant application at least in ¶0062,  PDN Connectivity Request message is a first LTE NAS message, in addition to attach request message)  to the MME_A 104. ¶0441 - The PDN connectivity Request message may include the seventh identification information. ¶0442 - seventh identification information may also be identification information indicating that the UE requests connections to multiple Network Slices.  That is, First LTE NAS message (both attach request message / PDN connectivity Request message) contains network slice information, contrary to applicant’s remarks at least in pages 8-9 of remarks as submitted on 03/25/2021. ¶0469 - The MME_B 106 transmits, based on establishment of a communication path between the SGW and the PGW, the Activate default EPS bearer context Request message (As per instant application at least in ¶0062, Activate Default EPS Bearer Context Request message is a second LTE NAS message, in addition to attach accept message) to the UE_A 10 (S1310).  The MME_B 106 may include the 15th identification information …. in the Activate default EPS bearer context Request message. ¶0470 - the 15th identification information may be information to identify the Network Slice Type that the network allows the UE to connect to. That is, second LTE NAS message (both attach accept message / Activate default EPS bearer context Request message) contains network slice information, contrary to applicant’s remarks at least in pages 8-9 of remarks as submitted on 03/25/2021); wherein the message is a Service Request message, a radio resource control (RRC) message of a RRC connection establishment procedure (Fig.3, 4B,5B, Fig.7-14 & ¶0233 - UE_A 10 can perform beforehand an establishment procedure of a Radio Resource Control (RRC) connection before performing a Non-Access Stratum (NAS) procedure with the network.  A method in which the UE acquires the Network Slice type and/or information on the Network Slice in the establishment procedure of the RRC connection in order to perform selection of the Network slice being a connection destination that is established in an attach procedure. That is, establishment procedure in the RRC connection message contains network slice information, contrary to applicant’s remarks at least in page 9 of remarks as submitted on 03/25/2021.Fig.3, 4B,5B, Fig.7-14 & ¶0251 - the UE_A 10 transmits an RRC message to the eNB_A 45 (S704).  The RRC message may be an RRC connection Request message (as per ¶0233, RRC connection request message, which is a part of connection establishment procedure RRC connection, contains network slice information) for establishing the RRC connection between the UE_A 10 and the eNB_A 45…. Which is similar to instant application at least in ¶0036 where it recites “The RRC message of the RRC connection establishment procedure may be a RRC setup request message (or a RRCConnectionRequest message)“. Also, examiner interprets/considers any one of the three messages in the limitation to have network slice information) or a RRC message of a RRC connection resume procedure.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine Youn1043’ s invention of a system for accessing a base station by a user equipment in a mobile communication network adopting network slicing to include Kuge9117’s invention of a system and a method for handling mobility between a Long-term Evolution network and a fifth generation network, because it provides a seamless service continuity for a user equipment moving between 4G and 5G system. (¶0002-¶0003, Kuge9117).

Re. claim 6, Youn1043 teaches a network (Fig. 14, 20 & Fig. 7, 51 & Fig.10, 80) comprising a fifth generation (5G) network and a long-term evolution (LTE) network for handling mobility for a communication device from the LTE network to the 5G network (Fig.10 -12 & ¶0196 -In case the data usage of the UE being connected to the eLTE RAT increases, the control plane function may change the base station to the 5G RAT that can provide a relatively faster communication speed), comprising:  10the LTE network receiving a first LTE NAS message from the communication device (Fig. 7 & ¶0062 - UE 10 transmits an Attach Request message to the MME 51 (S103).  The Attach Request message may include a PDN Connectivity Request message. ¶0109 - The method may comprise determining a type indicating a service type or an operation type that is to be provided, based on the information on the network slices and capability information of the base station, inserting the information on the determined type into an Attach Request message and transmitting the message to the base station.. The UE 10 transmits an Attach Request message to Base Station 2 20b (S305).  The Attach Request message may include a determined UE type and information on the service that is being used. ¶0190 - Base Station 2 20b selects a network slice that is adequate for the UE 10 based on the type of the UE and the information on the service that is currently being used (S307).  Then, Base Station 2 20b delivers the Attach Request message, which is received from the UE 10, to a control plane (CP) function 80 controlling the selected network slice (S309). It is crystal from the aforesaid sections as disclosed by Youn1043,   Attach Request message contains network slice information, contrary to applicant’s remarks at least in page 8 of remarks as submitted on 03/25/2021. Also, as per instant application at least in ¶0061-¶0062,  Attach Request message / PDN Connectivity Request message is a first LTE NAS message); and the 5G network receiving a message from the communication device, after the 15communication device determines to communicate with the 5G network instead of the LTE network, wherein the message comprises the slice information(¶0196 - In case the data usage of the UE being connected to the eLTE RAT increases, the control plane function may change the base station to the 5G RAT that can provide a relatively faster communication speed. Fig.11 & ¶0207 - Based on the received information, the UE 10 determines 10 determines whether or not a handover (HO) can be carried out to Base Station 3 20c that is connected to the network slice being adequate for the service, which the UE 10 wishes to be provided with (S403).  In case the handover can be performed to Base Station 3 20c, the UE 10 transmits an indicator, which notifies that the handover can be carried out, to the control plane function 80 after passing through Base Station to 20b (S405).  Herein, the indicator may include information on the network slices that are adequate for the service, which the UE 10 wishes to be provided with, or information on the searched (or discovered) base station. Also, see ¶0189 - ¶0190).
Yet, Youn1043 does not expressly teach the LTE network transmitting a second LTE NAS message to the communication device in response to the first LTE NAS message, wherein the second LTE NAS message includes slice information; wherein the message is a Service Request message, a radio resource control (RRC) message of a RRC connection establishment procedure or a RRC message of a RRC connection resume procedure.
However, in the analogous art, Kuge9117 explicitly discloses  the LTE network transmitting a second LTE NAS message to the communication device in response to the first LTE NAS message , wherein the second LTE NAS message includes slice information;  (Fig.3, 4B,5B, Fig.7-14 & ¶0011 - starting an attach procedure by transmitting an attach request message (As per instant application at least in ¶0062,  attach request message is a first LTE NAS message)  to a base station apparatus; receiving an attach accept message (As per instant application at least in ¶0062, attach accept message is a second LTE NAS message) including at least first identification information and/or second identification information ….the first identification information being information configured to indicate a network slice type for which a connection of the terminal apparatus is approved, the second identification information being information configured to identify a network slice for which a connection of the terminal apparatus is approved. Fig. 13 & ¶0440 - UE_A 10 transmits the PDN connectivity Request message (As per instant application at least in ¶0062,  PDN Connectivity Request message is a first LTE NAS message, in addition to attach request message)  to the MME_A 104.  The PDN connectivity Request message may include the seventh identification information. ¶0442 - seventh identification information may also be identification information indicating that the UE requests connections to multiple Network Slices.  That is, First LTE NAS message (both attach request message / PDN connectivity Request message) contains network slice information, contrary to applicant’s remarks at least in pages 8-9 of remarks as submitted on 03/25/2021. ¶0469 - The MME_B 106 transmits, based on establishment of a communication path between the SGW and the PGW, the Activate default EPS bearer context Request message (As per instant application at least in ¶0062, Activate Default EPS Bearer Context Request message is a second LTE NAS message, in addition to attach accept message) to the UE_A 10 (S1310).  The MME_B 106 may include the 15th identification information …. in the Activate default EPS bearer context Request message. ¶0470 - the 15th identification information may be information to identify the Network Slice Type that the network allows the UE to connect to. That is, second LTE NAS message (both attach accept message / Activate default EPS bearer context Request message) contains network slice information, contrary to applicant’s remarks at least in pages 8-9 of remarks as submitted on 03/25/2021); wherein the message is a Service Request message, a radio resource control (RRC) message of a RRC connection establishment procedure (Fig.3, 4B,5B, Fig.7-14 & ¶0233 - UE_A 10 can perform beforehand an establishment procedure of a Radio Resource Control (RRC) connection before performing a Non-Access Stratum (NAS) procedure with the network.  A method in which the UE acquires the Network Slice type and/or information on the Network Slice in the establishment procedure of the RRC connection in order to perform selection of the Network slice being a connection destination that is established in an attach procedure. That is, establishment procedure in the RRC connection message contains network slice information, contrary to applicant’s remarks at least in page 9 of remarks as submitted on 03/25/2021.Fig.3, 4B,5B, Fig.7-14 & ¶0251 - UE_A 10 transmits an RRC message to the eNB_A 45 (S704).  The RRC message may be an RRC connection Request message (as per ¶0233, RRC connection request message, which is a part of connection establishment procedure RRC connection, contains network slice information)  for establishing the RRC connection between the UE_A 10 and the eNB_A 45…. Which is similar to instant application at least in ¶0036 where it recites “The RRC message of the RRC connection establishment procedure may be a RRC setup request message (or a RRCConnectionRequest message)“. Also, examiner interprets/considers any one of the three messages in the limitation to have network slice information) or a RRC message of a RRC connection resume procedure.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine Youn1043’ s invention of a system for accessing a base station by a user equipment in a mobile communication network adopting network slicing to include Kuge9117’s invention of a system and a method for handling mobility between a Long-term Evolution network and a fifth generation network, because it provides a seamless service continuity for a user equipment moving between 4G and 5G system. (¶0002-¶0003, Kuge9117).
Re. claims 2 and 10, Youn1043  and Kuge9117 teach  claims 1 and 6 respectively.
Youn1043  further teaches wherein the first LTE NAS message is a Packet Data Network (PDN) Connectivity Request message (Fig. 7 & ¶0062 - UE 10 transmits an Attach Request message to the MME 51 (S103).  The Attach Request message may include a PDN Connectivity Request message. ¶0109 - The method may comprise determining a type indicating a service type or an operation type that is to be provided, based on the information on the network slices and capability information of the base station, inserting the information on the determined type into an Attach Request message and transmitting the message to the base station….Fig. 10 & ¶0189 - The UE 10 transmits an Attach Request message to Base Station 2 20b (S305).  The Attach Request message may include a determined UE type and information on the service that is being used. As per instant application at least in ¶0061-¶0062,  Attach Request message / PDN Connectivity Request message is a first LTE NAS message), 
Yet, Youn1043 does not expressly teach the second LTE NAS message is an Activate Default Evolved Packet System (EPS) Bearer Context Request message.
However, in the analogous art, Kuge9117 explicitly discloses  the second LTE NAS message is an Activate Default Evolved Packet System (EPS) Bearer Context Request message (Fig.3, 4B,5B, Fig.7-14 & ¶0011 - starting an attach procedure by transmitting an attach request message (As per instant application at least in ¶0062,  attach request message is a first LTE NAS message)  to a base station apparatus; receiving an attach accept message (As per instant application at least in ¶0062, attach accept message is a second LTE NAS message) including at least first identification information and/or second identification information ….the first identification information being information configured to indicate a network slice type for which a connection of the terminal apparatus is approved, the second identification information being information configured to identify a network slice for which a connection of the terminal apparatus is approved. Fig. 13 & ¶0440 - UE_A 10 transmits the PDN connectivity Request message (As per instant application at least in ¶0062,  PDN Connectivity Request message is a first LTE NAS message, in addition to attach request message)  to the MME_A 104. ¶0441 - The PDN connectivity Request message may include the seventh identification information. ¶0442 - seventh identification information may also be identification information indicating that the UE requests connections to multiple Network Slices.  That is, First LTE NAS message (both attach request message / PDN connectivity Request message) contains network slice information, contrary to applicant’s remarks at least in pages 8-9 of remarks as submitted on 03/25/2021. ¶0469 - The MME_B 106 transmits, based on establishment of a communication path between the SGW and the PGW, the Activate default EPS bearer context Request message (As per instant application at least in ¶0062, Activate Default EPS Bearer Context Request message is a second LTE NAS message, in addition to attach accept message) to the UE_A 10 (S1310).  The MME_B 106 may include the 15th identification information …. in the Activate default EPS bearer context Request message. ¶0470 - the 15th identification information may be information to identify the Network Slice Type that the network allows the UE to connect to. That is, second LTE NAS message (both attach accept message / Activate default EPS bearer context Request message) contains network slice information, contrary to applicant’s remarks at least in pages 8-9 of remarks as submitted on 03/25/2021).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Youn1043’ s invention of a system for accessing a base station by a user equipment in a mobile communication network adopting network slicing to include Kuge9117’s invention of a system and a method for handling mobility between a Long-term Evolution network and a fifth generation network, because it provides a seamless service continuity for a user equipment moving between 4G and 5G system. (¶0002-¶0003, Kuge9117).

Re. claims 3 and 11, Youn1043   and Kuge9117 teach claims 1 and 6 respectively.
Youn1043 further teaches wherein the slice information identifies at least one network slice. (Fig. 10 & ¶0187 - UE 10 receives information broadcasted from neighboring base stations 20a, 20b, and 20c (S301).  The information being broadcasted from the neighboring base stations 20a, 20b, and 20c may include information on network slices being connected to each base station and capability information of each base station. ¶0109 - determining a type indicating a service type or an operation type that is to be provided, based on the information on the network slices and capability information of the base station, inserting the information on the determined type into an Attach Request message (first LTE NAS message) and transmitting the message to the base station, and receiving an Attach Accept message (Second LTE NAS message) corresponding to a first network slice, among the network slices being connected to the base station
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Youn1043, in view of Kuge9117,    further in view of Park et al. (2019/0104455), Park hereinafter.

Re. claims 4 and 12, Youn1043   and Kuge9117 teach  claims 1 and 6 respectively.
Yet, Youn1043   and Kuge9117 do not expressly teach  wherein the slice information comprises a Network Slice Selection Assistance information (NSSAI) or a Single NSSAI (S-NSSAI). 
However, in the analogous art, Park explicitly discloses wherein the slice information comprises a Network Slice Selection Assistance information (NSSAI) or a Single NSSAI (S-NSSAI). (¶0223 - A UE may provide network slice selection assistance information (NSSAI) consisting of a set of parameters to the network to select the set of RAN and CN part of the network slice instances (NSIs) for the UE.  If a network deploys network slicing, then it may use UE provided network slice selection assistance information to select a network slice).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Youn1043’ s invention of a system for accessing a base station by a user equipment in a mobile communication network adopting network slicing and Kuge9117’s invention of a system and a method for handling mobility between a Long-term Evolution network and a fifth generation network to include Park’s invention of a system for changing a connection mode in a wireless communication system, because it provides a method for a base station in receiving/transmitting uplink/downlink data and/or uplink/downlink control information efficiently using limited radio resources. (¶0001/¶0006, Park).

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Youn1043, in view of Kuge9117,  further in view of  Hu et al. (2020/0029205), Hu hereinafter.

Re. claims 5 and 13, Youn1043   and Kuge9117 teach  claims 1 and 6 respectively.
Yet, Youn1043   and Kuge9117 do not expressly teach wherein the message is a Registration Request message.
However, in the analogous art, Hu explicitly discloses wherein the message is a Registration Request message. (Fig.1 & ¶0126 - registration request may include an identifier ID of the UE, for example, a subscriber permanent identifier or a temporary user identifier, and may further include information such as network slice selection assistance information (NSSAI)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Youn1043’ s invention of a system for accessing a base station by a user equipment in a mobile communication network adopting network slicing and Kuge9117’s invention of a system and a method for handling mobility between a Long-term Evolution network and a fifth generation network to include Hu’s invention of a system and a communication method for 5G, because it provides  data security for different users having different security requirements, thus, improves security performance of 5G communication system which, envisions to provide multiple services. (¶0002-¶0004, Hu).




Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (2018/0227872), Li , hereinafter Li,  in view of Futaki et al. (2019/0191348), Futaki hereinafter.

Re. claim 7, Li teaches a communication device (Fig. 8) for handling mobility between a long-term evolution (LTE) network and a fifth generation (5G) network (Fig. 1, ¶0038/¶0091/ ¶0167), comprising: a storage device (Fig. 8, 808); and a processing circuit (Fig. 8, 802), coupled to the storage device, wherein the storage device 25stores, and the processing circuit is configured to execute instructions of (¶0231): transmitting a first 5G Non-Access Stratum (NAS) message to the 5G network (Fig.1 & ¶0089 - In step 120, UE 100 communicates an (R)AN registration request to (R)AN 102.  The registration request message can include (R)AN parameters along with a registration request. The registration request may include ……network slice selection assistance information (NSSAI). Here, registration request message is the first  5G Non-Access Stratum (NAS) message as per applicant’s disclosures at least in ¶0076.); receiving a second 5G NAS message responding to the first 5G NAS message, from the 5G network (Fig.1 & ¶0120 -  In step 168, the AMF 104 sends a Registration Accept message to the UE 100 indicating that the registration has been accepted. The Registration Accept message may include …. NSSAI. The NSSAI includes the accepted Single NSSAIs (S-NSSAIs). That is, the same slice information as included in the registration request message, which is confirmed in the registration Accept message as disclosed in the aforesaid sections, contrary to applicant’s remarks at least in page 11 of remarks as submitted on 03/25/2021. Here, registration accept message  is the second 5G NAS message as per applicant’s disclosures at least in ¶0076), wherein the first 5G NAS message or the second 5G NAS message comprises a slice information (See, ¶0089 & ¶0120 – Both  registration request (1st 5G NAS) and registration accept (2nd 5G NAS) contains  NSSAI. Also, in ¶0120 - The NSSAI includes the accepted Single NSSAIs (S-NSSAIs)…. referring to the NSSAI sent in the registration request message . That is, the same slice information as included in the registration request message, which is confirmed in the registration Accept message as disclosed in the aforesaid sections, contrary to applicant’s remarks at least in page 11 of remarks as submitted on 03/25/2021. Here, registration accept message  is the second 5G NAS message as per applicant’s disclosures at least in ¶0076);  30 
Yet, Li does not expressly teach determining to communicate with the LTE network instead of the 5G network; exchanging a plurality of LTE NAS messages with the LTE network, when communicating with the LTE network, wherein the plurality of LTE NAS 10messages do not comprise the slice information; determining to communicate with the 5G network instead of the LTE network, after exchanging the plurality of LTE NAS messages with the LTE network; and transmitting a message to the 5G network, when communicating with the 5G 15network, wherein the message comprises the slice information; wherein the message is a Registration Request message, a Service Request message, a radio resource control (RRC) message of a RRC connection establishment procedure or a RRC message of a RRC connection resume procedure.
However, in the analogous art, Futaki explicitly discloses determining to communicate with the LTE network instead of the 5G network ;  exchanging a plurality of LTE NAS messages with the LTE network, when communicating with the LTE network, wherein the plurality of LTE NAS messages do not comprise the slice information (Fig. 10A-B & ¶0186 - In Step 1001, the UE 1 … performs neighbor cell measurements and inter-RAT measurements including measurements of NG-RAN cells and E-UTRAN (LTE) cells according to the received measurement configuration, and sends a measurement report to the NR NB 3. Fig. 10A-B & ¶0187 - In Step 1002, the NR NB 3 determines (based on the measurement reports from UE)  inter-RAT handover to a cell of the LTE eNB 2.  Upon determining the Inter-RAT handover, the NR NB 3 sends a Handover Request message to the target LTE eNB 2 on the direct inter-base-station interface 101. ¶0189 - Handover Type Information Element (IE) indicating a handover from NR to LTE.  .. the Handover Type IE is set to "NRtoLTE". The Handover Request message does not contain any slice information (see ¶0190-¶0193), contrary to applicant’s remarks at least in page 11 of remarks as submitted on 03/25/2021); determining to communicate with the 5G network instead of the LTE network, 5after exchanging the plurality of LTE NAS messages with the LTE network ; and transmitting a message to the 5G network, when communicating with the 5G network, wherein the message comprises the slice information; wherein the message is a Registration Request message, a Service Request 10message, a radio resource control (RRC) message of a RRC connection establishment procedure or a RRC message of a RRC connection resume procedure. (Fig.2A & ¶0084 - In Step 201, the UE 1 …..performs neighbor cell measurements and inter-Radio-Access-Technology (inter-RAT) measurements including measurements of E-UTRAN (LTE) cells and NG-RAN cells according to the received measurement configuration, and sends a measurement report to the LTE eNB 2. ¶0085 - In Step 202, the LTE eNB 2 determines (based on the measurement reports from UE) an inter-RAT handover to a cell of the NR NB 3.  Upon determining the Inter-RAT handover, the LTE eNB 2 sends an NR Handover Request message to the target NR NB 3 on the direct inter-base-station interface 101. ¶0086 - The NR Handover Request message in Step 202 may contain a Handover Type Information Element (IE) indicating a handover from LTE to NR.  For example, the Handover Type IE is set to "LTEtoNR", contrary to applicant’s remarks at least in page 10 of remarks as submitted on 03/25/2021, where, the applicant asserts that Futaki does not disclose of UE moving from LTE to 5G, also, contrary to applicant’s remarks at least in page 12 of remarks as submitted on 03/25/2021  . ¶0092 -  The NR Handover Request message in Step 202 may further contain assistance information for network slicing (e.g., Assistance Data for Network Slicing).  The "Assistance Data for Network Slicing" IE contains network slice assistance information for facilitating network slicing. ¶0093 -  whole network slice assistance information may be contained in handover preparation information of an RRC container (e.g., RRC Context IE).  ….network slice assistance information may be an information element (IE) indicating a parameter of the RRC layer…. included in a measurement report sent from the UE 1 to the LTE eNB 2).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Li’ s invention of a system for supporting general registration of user equipment to facilitate mobile originating only mode preferences to include Futaki’s invention of a system related to handover of radio terminals between different Radio Access Technologies (RATs) in a radio communication system, because it provides an Inter-RAT handover procedure involving transfer of handover signaling messages on a direct inter-base-station interface. (¶0001/¶0014, Futaki).

Re. claim 8, Li and Futaki  teach claim 7.
Li further discloses wherein the first 5G NAS 15message is a Protocol Data Unit (PDU) Session Establishment Request message or a Registration Request message (Fig.1 & ¶0089 - In step 120, UE 100 communicates an (R)AN registration request to (R)AN 102.  The registration request message can include (R)AN parameters along with a registration request. The registration request may include ……network slice selection assistance information (NSSAI). Here, registration request message is the first  5G Non-Access Stratum (NAS) message as per applicant’s disclosures at least in ¶0076), and the second 5G NAS message is a PDU Session Establishment Accept message or a Registration Accept message. (Fig.1 & ¶0120 -  In step 168, the AMF 104 sends a Registration Accept message to the UE 100 indicating that the registration has been accepted. The Registration Accept message may include …. NSSAI. The NSSAI includes the accepted Single NSSAIs (S-NSSAIs)).
Response to Arguments
Earlier claim rejection for claims 6  and 10-13 have been withdrawn following amended claim languages.

Applicant's arguments filed 03/25/2021, with respect to 35 USC § 103  have been fully considered but they are not persuasive.

Regarding independent claims 1 and 6,  applicant argues that Kuge9117 fails to teach  “receiving a second LTE NAS message in response to the first LTE NAS message, from the LTE network, wherein the second LTE NAS message includes slice information”. Examiner respectfully disagrees. Along with Fig.3, 4B,5B, Fig.7-14,  Kuge9117 discloses in  ¶0011, “starting an attach procedure by transmitting an attach request message (As per instant application at least in ¶0062,  attach request message is a first LTE NAS message)  to a base station apparatus; receiving an attach accept message (As per instant application at least in ¶0062, attach accept message is a second LTE NAS message) including at least first identification information and/or second identification information ….the first identification information being information configured to indicate a network slice type for which a connection of the terminal apparatus is approved, the second identification information being information configured to identify a network slice for which a connection of the terminal apparatus is approved. Fig. 13 & ¶0440 - UE_A 10 transmits the PDN connectivity Request message (As per instant application at least in ¶0062,  PDN Connectivity Request message is a first LTE NAS message, in addition to attach request message)  to the MME_A 104 ”. Kuge9117 discloses in  ¶0441 - ¶0442,  “The PDN connectivity Request message may include the seventh identification information. seventh identification information may also be identification information indicating that the UE requests connections to multiple Network Slices”. That is, First LTE NAS message (both attach request message / PDN connectivity Request message) contains network slice information, contrary to applicant’s remarks at least in pages 8-9 of remarks as submitted on 03/25/2021.  Kuge9117 further discloses in  ¶0469-¶0470, “The MME_B 106 transmits, based on establishment of a communication path between the SGW and the PGW, the Activate default EPS bearer context Request message (As per instant application at least in ¶0062, Activate Default EPS Bearer Context Request message is a second LTE NAS message, in addition to attach accept message) to the UE_A 10 (S1310).  The MME_B 106 may include the 15th identification information …. in the Activate default EPS bearer context Request message. …15th identification information may be information to identify the Network Slice Type that the network allows the UE to connect to”. That is, second LTE NAS message (both attach accept message / Activate default EPS bearer context Request message) contains network slice information, contrary to applicant’s remarks at least in pages 8-9 of remarks as submitted on 03/25/2021.
Applicant further argues that Kuge9117 fails to teach  “wherein the message is a Service Request message, a radio resource control (RRC) message of a RRC connection establishment procedure  or a RRC message of a RRC connection resume procedure”. Examiner respectfully disagrees. Along with Fig.3, 4B,5B, Fig.7-14,  Kuge9117 discloses in  ¶0233, “UE_A 10 can perform beforehand an establishment procedure of a Radio Resource Control (RRC) connection before performing a Non-Access Stratum (NAS) procedure with the network.  A method in which the UE acquires the Network Slice type and/or information on the Network Slice in the establishment procedure of the RRC connection in order to perform selection of the Network slice being a connection destination that is established in an attach procedure”. That is, establishment procedure in the RRC connection message contains network slice information, contrary to applicant’s remarks at least in page 9 of remarks as submitted on 03/25/2021. Kuge9117  further discloses in  ¶0251, “UE_A 10 transmits an RRC message to the eNB_A 45 (S704).  The RRC message may be an RRC connection Request message (as per ¶0233, RRC connection request message, which is a part of connection establishment procedure RRC connection, contains network slice information) for establishing the RRC connection between the UE_A 10 and the eNB_A 45”, which is similar to instant application at least in ¶0036 where it recites “The RRC message of the RRC connection establishment procedure may be a RRC setup request message (or a RRCConnectionRequest message)“. Also, examiner interprets/considers any one of the three messages in the limitation to have network slice information.

Regarding independent claim 7, in reference to limitation “transmitting a first 5G Non-Access Stratum (NAS) message to the 5G network; receiving a second 5G NAS message responding to the first 5G NAS message, from the 5G network; wherein the first 5G NAS message or the second 5G NAS message comprises a slice information”, applicant argues that the limitation is NOT taught by Li, in particular, applicant asserts that  the slice information in both first 5G (NAS) message and second  5G (NAS) message are not the same . Examiner respectfully disagrees.  Along with Fig.1, Li teaches in ¶0089, “In step 120, UE 100 communicates an (R)AN registration request to (R)AN 102.  The registration request message can include (R)AN parameters along with a registration request. The registration request may include ……network slice selection assistance information (NSSAI)”. Here, registration request message is the first  5G Non-Access Stratum (NAS) message as per applicant’s disclosures at least in ¶0076. Li further  teaches in ¶0120 along with Fig.1, “In step 168, the AMF 104 sends a Registration Accept message to the UE 100 indicating that the registration has been accepted. The Registration Accept message may include …. NSSAI. The NSSAI includes the accepted Single NSSAIs (S-NSSAIs)”. That is, the same slice information as included in the registration request message, which is confirmed in the registration Accept message as disclosed in the aforesaid sections, contrary to applicant’s remarks at least in page 11 of remarks as submitted on 03/25/2021. Here, registration accept message  is the second 5G NAS message as per applicant’s disclosures at least in ¶0076.
Applicant further contends that Futaki fails to teach “determining to communicate with the LTE network instead of the 5G network ;  exchanging a plurality of LTE NAS messages with the LTE network, when communicating with the LTE network, wherein the plurality of LTE NAS messages do not comprise the slice information “. Examiner respectfully disagrees.  Along with Fig. 10A-B, Futaki teaches in ¶0186-¶0187, “In Step 1001, the UE 1 … performs neighbor cell measurements and inter-RAT measurements including measurements of NG-RAN cells and E-UTRAN (LTE) cells according to the received measurement configuration, and sends a measurement report to the NR NB 3… In Step 1002, the NR NB 3 determines (based on the measurement reports from UE)  inter-RAT handover to a cell of the LTE eNB 2.  Upon determining the Inter-RAT handover, the NR NB 3 sends a Handover Request message to the target LTE eNB 2 on the direct inter-base-station interface 101 “, further in ¶0189, “Handover Type Information Element (IE) indicating a handover from NR to LTE.  .. the Handover Type IE is set to "NRtoLTE"”. The Handover Request message does not contain any slice information (see ¶0190-¶0193), contrary to applicant’s remarks at least in page 11 of remarks as submitted on 03/25/2021.
Applicant further alleges that Futaki fails to teach, “determining to communicate with the 5G network instead of the LTE network, after exchanging the plurality of LTE NAS messages with the LTE network ; and transmitting a message to the 5G network, when communicating with the 5G network, wherein the message comprises the slice information; wherein the message is a Registration Request message, a Service Request message, a radio resource control (RRC) message of a RRC connection establishment procedure or a RRC message of a RRC connection resume procedure “. Examiner respectfully disagrees. Along with Fig. 2A, Futaki teaches in ¶0084-¶0086,  “In Step 201, the UE 1 …..performs neighbor cell measurements and inter-Radio-Access-Technology (inter-RAT) measurements including measurements of E-UTRAN (LTE) cells and NG-RAN cells according to the received measurement configuration, and sends a measurement report to the LTE eNB 2……. In Step 202, the LTE eNB 2 determines (based on the measurement reports from UE) an inter-RAT handover to a cell of the NR NB 3.  Upon determining the Inter-RAT handover, the LTE eNB 2 sends an NR Handover Request message to the target NR NB 3 on the direct inter-base-station interface 101……. The NR Handover Request message in Step 202 may contain a Handover Type Information Element (IE) indicating a handover from LTE to NR.  For example, the Handover Type IE is set to "LTEtoNR", contrary to applicant’s remarks at least in page 10 of remarks as submitted on 03/25/2021, where, the applicant asserts that Futaki does not disclose of UE moving from LTE to 5G, also, contrary to applicant’s remarks at least in page 12 of remarks as submitted on 03/25/2021. Futaki further teaches in ¶0092-¶0093,”NR Handover Request message in Step 202 may further contain assistance information for network slicing (e.g., Assistance Data for Network Slicing).  The "Assistance Data for Network Slicing" IE contains network slice assistance information for facilitating network slicing… network slice assistance information may be contained in handover preparation information of an RRC container (e.g., RRC Context IE).  ….network slice assistance information may be an information element (IE) indicating a parameter of the RRC layer…. included in a measurement report sent from the UE 1 to the LTE eNB 2 “. 

For reasons as mentioned in the aforesaid sections , it is maintained that independent claims 1 and 6 are  unpatentable over Youn1043,  in view of Kuge9117.
For similar reasons, it is also maintained that independent claim 7 is  unpatentable over Li, in view of Futaki.
As all other dependent claims depend either directly or indirectly from the independent claim 1 and 6-7,  similar rationale also applies to all respective dependent claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mildh et al. (2019/0364495); See Abstract, ¶0004, ¶0040-¶0063,¶0070-¶0076 along with Fig. 4-14.  
ITO et al; (2021/0014688); See ¶0058, ¶0065, ¶0073, ¶0088, ¶112 along with Fig.1-9.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.C. /Examiner, Art Unit 2467

/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467